Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troelsen et al. (EP 2835863).
Regarding claim 1, Troelsen et al. discloses an acoustic output device  (figs. 1, 2; title) comprising: a speaker (24, fig. 2) for outputting sound; a cell (25, fig. 2) having one surface facing in a facing direction represented by a predetermined direction; a control board (22, fig. 2) for controlling predetermined parts; and an antenna (1, fig. 2) for sending and receiving signals, the antenna having at least a portion spaced from the control board and the cell, wherein the cell and the control board are positioned side by side with each other in directions different from thicknesswise directions of the control board, the facing direction is different from the directions in which the cell and the control board are side by side with each other, and the antenna is positioned side by side with at least one of the control board or the cell in the thicknesswise directions or the facing direction. (figs. 1, 2; paragraphs 0020 – 0044).
Regarding claim 2, Troelsen et al. discloses an acoustic output device (figs. 1, 2, title), wherein the antenna is positioned side by side with the control board in the thicknesswise directions (figs. 1, 2).  
Regarding claim 3, Troelsen et al. discloses an acoustic output device (figs. 1, 2), wherein the antenna is positioned along an outer peripheral region of the control board (figs. 1, 2).  
Regarding claim 4, Troelsen et al. discloses an acoustic output device (figs. 1, 2), further comprising: a case body (21, fig. 2) in which the speaker (24), the control board (22), the cell (25), and the antenna (1) are disposed, wherein the case body has an end portion provided as a curved surface portion that is protruding outwardly, on a side of the case body where the control board is disposed in the directions in which the control board and the cell are side by side with each other, and the antenna has a portion positioned along an inner surface of the curved surface portion (figs. 1, 2; paragraphs 0020- 0044). 
Regarding claim 5, Troelsen et al. discloses an acoustic output device (figs. 1, 2), wherein a control circuit (22) having a circuit pattern is formed on the control board, and the control board includes a non-formed region free of the control circuit and electronic parts, in at least part of an outer peripheral portion thereof (figs. 1, 2; paragraphs 0020- 0044). 
Regarding claim 6, Troelsen et al. discloses an acoustic output device (figs. 1, 2), wherein the antenna is positioned side by side with the cell in the facing direction (fig. 2).  
Regarding claim 7, Troelsen et al. discloses an acoustic output device (figs. 1, 2), wherein the antenna is positioned along an outer peripheral region of the cell (fig. 2).  
Regarding claim 8, Troelsen et al. discloses an acoustic output device (figs. 1, 2), further comprising: a case body  (21) in which the speaker (24), the control board (22), the cell (25), and the antenna (1) are disposed, wherein the case body has an end portion provided as a curved surface portion that is protruding outwardly, on a side of the case body where the cell is disposed in the directions in which the control board and the cell are side by side with each other, and the antenna has a portion positioned along an inner surface of the curved surface portion (figs. 1, 2; paragraphs 0020- 0044). 
Regarding claim 9, Troelsen et al. discloses an acoustic output device (figs. 1, 2)wherein the antenna includes two antennas, one of the antennas is positioned side by side with the control board in the thickness directions, and the other of the antennas is positioned side by side with the cell in the facing direction (figs. 1, 2).  
Regarding claim 10 Troelsen et al. discloses an acoustic output device (figs. 1, 2) wherein the one of the antennas is positioned along an outer peripheral region of the control board, and the other of the antennas is positioned along an outer peripheral region of the cell (figs. 1, 2).  
Regarding claim 11, Troelsen et al. discloses an acoustic output device (figs. 1, 2), further comprising: a case body (21) in which the speaker (24), the control board (22), the cell, and the antenna are disposed, wherein the case body has both end portions provided as curved surface portions that are protruding outwardly, in the directions in which the control board and the cell are side by side with each other, and the two antennas have respective portions positioned along inner surfaces of the curved surface portions (figs. 1, 2; paragraphs 0020- 0044).  
Regarding claim 12, Troelsen et al. discloses an acoustic output device (figs. 1, 2), wherein the two antennas are formed in symmetrical shapes and disposed in symmetrical positions (fig. 2).  
Regarding claim 13, Troelsen et al. discloses an acoustic output device (figs. 1, 2), wherein the antenna has an end portion connected to the control board, and the antenna has a portion other than the end portion, positioned in spaced relation to the control board or the cell (fig. 2).  
Regarding claim 14, Troelsen et al. discloses an acoustic output device (figs. 1, 2), wherein the speaker and the cell are positioned side by side with each other in directions substantially perpendicular to the directions in which the control board and the cell are side by side with each other (fig. 2).  
Regarding claim 15, Troelsen et al. discloses an acoustic output device (figs. 1, 2), wherein the speaker and the antenna are positioned on opposite sides of the cell in sandwiching relation thereto (fig. 2).  
Regarding claim 16, Troelsen et al. discloses an acoustic output device (figs. 1, 2),wherein the acoustic output device is positioned in its entirety63SP371665 inwardly of an outer peripheral region of an ear while the acoustic output device is mounted on the ear (fig. 2).  
Regarding claim 17, Troelsen et al. discloses an acoustic output device (figs. 1, 2),further comprising: a mounting assistance member configured to engage an inner peripheral edge of an upper limb of antihelix of the ear while the acoustic output device is mounted on the ear (fig. 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845